UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:December 31, 2014 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Annual Report www.prospectorfunds.com December 31, 2014 PROSPECTOR FUNDS, INC. February 11, 2015 Dear Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund, 2014 was marked by a strong rally in mega-cap stocks.For the year, the benchmark S&P 500 (which has a weighted market cap of approximately $133 billion) gained nearly 14%, however, smaller companies fared worse. The Russell 2000, for example, returned only 5% for the year.Even within the S&P 500, there was much dispersion, with the largest 100 companies gaining a median 16%, vs. 6% for the smallest 100 companies.A notable exception to the year’s strong advance were commodity-related stocks, especially oil.There, while the large global majors fared much better than their mid-sized and smaller competitors, the sharp decline in oil late in the year caused a broad sell off in oil and gas stocks.Credit markets were impacted as well.Energy companies make up approximately 17% of the BBB credit market and 15% of the high yield market and were responsible for significant spread widening in the fourth quarter. The sharp decline in oil prices came as a surprise to most investors.Indeed, a “cheery consensus” has a humbling habit of being turned on end, especially when held with great certainty by a large number of people and a large amount of committed capital.A case in point is the “U.S. energy renaissance.” It turns out all that investment in oil production has resulted in a lot of oil and falling prices.While it may take months for the price of oil to settle, we believe the ultimate price over the medium term could likely be significantly higher than the current price.Given OPEC can’t be looked upon as the world’s price “regulator,” significant uncertainty has been introduced to the equation as energy companies budget future projects.Thus, capital budgets are currently being cut, rig counts are declining, and ultimately this will lead to reduced oil production. The U.S. dollar significantly strengthened against the euro, yen, and British pound, adding vigor to a selloff in other commodities, which was spurred by concerns over Europe’s health and China’s deceleration.Finally, the U.S. Federal Reserve stood quietly aside as the third round of Quantitative Easing drew to a close, no doubt encouraged by the steady recovery in the U.S. economy.Central bankers in Europe and Japan aggressively printed money in an attempt to shore up their flagging local economies.The strong dollar creates a significant negative headwind for U.S. based multinational corporations in the consumer staple, technology, and industrial sectors, both in terms of price competitiveness for exported goods and translation of foreign profits back into U.S. dollars. Prospector Opportunity Fund Highlights The Opportunity Fund’s return for both the six month and twelve month periods ended December 31, 2014 exceeded the Russell 2000 index return and lagged the Russell Midcap index returns for the respective time periods. Our returns were hurt by dismal performance from the materials sector, with gold miners Newmont and Kinross Gold leading the detractors.Slowing global growth and volatile currency markets precipitated a sharp selloff in commodities prices, including gold. The Fund’s top performing sectors for 2014 included consumer staples and industrials. Top performers in staples included Church & Dwight and Monster Beverage. Church & Dwight did well in 2014 because of solid organic growth, a good new product lineup (e.g., expanded Oxi into dish wash & detergent), laundry detergent price wars abating, and finally the expectation of an accretive transaction from this outstanding management team.Monster did well largely because of a partnership with Coca Cola, whereby the company became Coke’s exclusive energy brand.As part of the agreement, Coke also took a 16.7% stake in Monster.Coke needed growth and Monster is a share gainer in a two-player market.Finally, for Monster, overseas expansion potential is enhanced by aligning with a global beverages company. 1 PROSPECTOR FUNDS, INC. Among industrials, truckers Landstar and Celadon drove healthy gains.Trucking underperformed other industrials in 2013 due to challenges in passing along heavy labor cost inflation.In 2014, transports outperformed due to the steady improvement in the U.S. economy, the group’s lack of international exposure, the falling diesel prices which helped their margins, and finally by the belief that the U.S. consumer demand picture would improve as a result of falling gasoline prices.As we enter 2015, signs of improving truckload volumes and pricing are evident. One of our largest purchases during the year was Tootsie Roll. The iconic candy company has wonderful brands in Tootsie Roll, Dots, Blow Pops, Charms, Junior Mints, Razzles, and Sugar Babies. While the Company has struggled to improve its top line over the past two years, management has done a better job of improving both net income and free cash flow. We purchased our shares at a free cash flow yield of over 5% which compares favorably to other consumer staples peers.Additionally, we believe an acquirer could improve cash flows by trimming the cost structure.With the recent passing of Tootsie Roll’s CEO, and significant owner, Melvin Gordon, a sale of the company could be in the cards. One of largest sales during the quarter was the elimination of our position in Silgan. The Company is a leading manufacturer of metal food cans, closures and plastic containers.When we bought our position in Silgan, the free cash flow yield approached 6%.Due to share price appreciation, this important metric had fallen to 4%.This increased valuation in conjunction with a slowdown in food volumes led us to exit our position. Prospector Capital Appreciation Fund Highlights In a strong year for the stock market, the one sector of the S&P 500 that declined during the year was energy due to the rapid decline in the price of oil late in the year.Your Capital Appreciation Fund’s performance was negatively impacted by our oil and gas holdings.Exploration and production (E&P) holdings, including Clayton Williams, Talisman Energy, WPX Energy and Murphy Oil were all among the largest detractors for the year.Our long-held strategy for energy investing is to buy mid-major companies that run individual projects that are of the size and scale to attract major oil company consolidation.Given the smaller companies have been hit the hardest, this strategy has not been beneficial during the recent downturn.For example, Talisman, a company we have long thought an attractive potential target, indeed agreed to a takeout by Repsol for a 131% premium to the stock’s recent trading lows.Unfortunately, the takeover price is still over 30% below Talisman’s price at the beginning of 2014.Any recovery in the price of oil from today’s panic lows should lead to significant appreciation in our oil and gas holdings. The Fund’s relative underperformance for the year ended December 31, 2014 was also impacted by a significant underweight to the technology sector, which was the S&P 500’s top contributing sector, as well as a more mid-cap focus.As mentioned earlier in the letter, the market’s gains were driven by mega-cap stocks in 2014.Given our “private market value” focus (using prices set by third parties in recent arms-length transactions to find stocks selling below their intrinsic value), we are often drawn to companies that are small enough to be acquisition targets.While your portfolio did benefit from several mergers during the year, overall, this positioning hurt relative performance. Despite still slow convertible bond issuances by companies, we’ve recently found a few converts to buy.One of those issues, Chart Industries 2.0% 08-01-18’s, was the largest purchase in the last six months of the year.Chart, which facilitates the processing and transportation of liquefied natural gas (LNG), has seen its stock take a drubbing lately, as China has slowed and oil prices have tanked.China is seen as one of the biggest growth markets for LNG, as new emissions standards make cleaner-burning LNG an attractive alternative to diesel fuel.However, given oil’s drop in price, the spread between diesel (which is highly correlated to the price of oil) and LNG has narrowed, lessening the incentive to switch vehicles to LNG.Additionally, the growth of the U.S. LNG market has been disappointing, as approvals for export terminals and transitioning of trucks from diesel to LNG have been 2 PROSPECTOR FUNDS, INC. slow.Despite the recent headwinds, there is an attractive long-term story.China has a long-term incentive to make the switch to cleaner LNG, and Europe is an attractive market for domestic LNG exports given their current reliance on Russian natural gas.Meanwhile, Chart sits with a very strong balance sheet (there is very little debt other than the convert issue), and has a track record of producing solid cash flows even during tough times – making the convert a very attractive risk / reward investment. Another significant purchase during the second half of 2014 was GlaxoSmithKline, plc American Depository Receipts.Glaxo, the U.K.-based healthcare company, has been a dramatic underperformer in recent years, as management has over-promised and under-delivered.In our opinion, an opportunity to purchase Glaxo shares on the cheap was created as weary investors threw in the towel following disappointing earnings and guidance.The disappointing results came largely from price competition in their Respiratory franchise (where they are the global leader), as well as a near-term margin “reset” which will follow the closing of a large transaction with Novartis (Glaxo is swapping their sub-scale oncology business for Novartis’ vaccines business, most of the consumer business, and cash).While the company is certainly facing some near-term headwinds, we think investors are missing that roughly half the company will be vaccines and consumer healthcare following the Novartis deal.Both of these businesses are high-growth, long-duration products with less patent risk than the pharmaceutical business.Thus, these businesses typically are afforded a higher valuation by the market.Glaxo also has an opportunity to trim a bloated cost structure and improve margins.Similar restructurings by the likes of Abbott and Pfizer have been highly successful at unlocking value.While we wait for the market to potentially recognize the long-term positives in the Glaxo story, we have earned a 6% dividend yield on our position – a dividend Glaxo management has stated that they seek to not only maintain, but to grow. Outlook The economy has remained in slow growth recovery mode since the end of the financial crisis.The modestly better U.S. economic performance we experienced in the second half of 2014 should continue but faces challenges from weakening economic growth across the globe and the strong U.S. dollar.Europe’s position is even weaker.Oil prices have fallen over 50% in recent months which should stimulate consumer spending and confidence in the long run both here and abroad.In the near term, the U.S. will feel the negative impacts from abandoned drilling projects and job creation in the energy sector.We will continue to enjoy the competitive advantage of a long-term supply of abundant cheap natural gas.In addition, the wealth effect on the U.S. consumer from rising 401k balances and higher home prices should also spur consumer spending. Interest and mortgage rates continue near historically low levels.Our best guess is those rates will be materially higher in five years, although they are unlikely to move much in 2015.This will eventually cause trouble for bond investors.Ultimately, higher rates will likely accompany better economic conditions and possibly higher inflation, both of which are relative positives for equities compared to bonds.Much depends on the path and pace of interest rates’ return to normalcy. Equity valuations remain near extended levels due to the strong stock market.We estimate that the S&P 500 trades in the eighth decile on trailing operating earnings.Let’s not forget that those earnings benefit from record high profit margins.We feel we are in the latter stages of a bull market, although nothing is certain in the investment world.Equities do look reasonable when comparing earnings yields to Treasury or even corporate bond yields.Returns in bonds are more tightly clustered around market averages due to the dominating influence of interest rates on the overall result. Corporations have terrific balance sheets and are accumulating excess cash and capital.Importantly, they are also starting to spend on new capital projects, new employees, and new acquisitions.This could pressure profit mar- 3 PROSPECTOR FUNDS, INC. gins in the near term which sit near all-time high levels, currently 10%.The offset should be an improvement in revenue growth from the low single digit levels of the past few years.In any case, we think the values inherent in the portfolio should attract acquirers and other investors over time.Meanwhile we believe equities are a superior asset allocation alternative to bonds over the longer term. Thank you for entrusting us with your money. Respectfully submitted, John D. Gillespie Kevin R. O’Brien Jason A. Kish Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. The Funds may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. These risks are fully disclosed in the prospectus. Stocks are generally perceived to have more financial risk than bonds in that bond holders have a claim on firm operations or assets that is senior to that of equity holders. In addition, stock prices are generally more volatile than bond prices. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. A stock may trade with more or less liquidity than a bond depending on the number of shares and bonds outstanding, the size of the company, and the demand for the securities. Similarly, the transaction costs involved in trading a stock may be more or less than a particular bond depending on the factors mentioned above and whether the stock or bond trades upon an exchange. Depending on the entity issuing the bond, it may or may or may not afford additional protections to the investor, such as a guarantee of return of principal by a government or bond insurance company. There is typically no guarantee of any kind associated with the purchase of an individual stock. Bonds are often owned by individuals interested in current income while stocks are generally owned by individuals seeking price appreciation with income a secondary concern. The tax treatment of returns of bonds and stocks also differs given differential tax treatment of income versus capital gain. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The Russell 2000 Index is an unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index.You cannot invest directly in an index. The Russell MidCap Index is an unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 index.You cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Fund holdings and/or security allocations are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments section in this report for a full listing of the Fund’s holdings. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC. 4 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.  Average Annual Rates of Return (%) – As of December 31, 2014 One Year Three Year Five Year Since Inception(1) Capital Appreciation Fund 4.18% 9.48% 8.16% 4.89% S&P 500 Index(2) 13.69% 20.41% 15.45% 6.46% September 28, 2007 The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) – As of December 31, 2014 One Year Three Year Five Year Since Inception(1) Opportunity Fund 7.36% 16.12% 12.81% 8.96% Russell 2000 Index(2) 4.89% 19.21% 15.55% 7.03% Russell Midcap Index(3) 13.22% 21.40% 17.19% 8.00% September 28, 2007 An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. This index cannot be invested in directly. An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index. This index cannot be invested in directly. 6 PROSPECTOR FUNDS, INC. Expense Example December 31, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2014 – December 31, 2014). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (07/01/2014) Value (12/31/2014) (07/01/2014 to 12/31/2014) Capital Appreciation Actual(2) $ 972.40 Capital Appreciation Hypothetical (5% return before expenses) Opportunity Actual(2) Opportunity Hypothetical (5% return before expenses) Expenses are equal to the Fund's annualized expense ratio for the most recent six-month period of 1.30% and 1.30% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended December 31, 2014 of -2.76% and 3.69% for Capital Appreciation Fund and Opportunity Fund, respectively. 7 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of December 31, 2014(1)(2) Capital Appreciation Fund Top 10 Holdings (% of net assets) (Unaudited) as of December 31, 2014(1)(3) Capital Appreciation Fund RTI International, 1.625%, 10/15/2019 % Abbott Laboratories % Post Properties % InterOil, 2.750%, 11/15/2015 % Merck & Co. % Domtar % Coca-Cola % FirstEnergy % Chart Industries, 2.000%, 08/01/2018 % McDonald's % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 8 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of December 31, 2014(1)(2) Opportunity Fund Top 10 Holdings (% of net assets) (Unaudited) as of December 31, 2014(1)(3) Opportunity Fund Murphy Oil % Invesco % Franklin Resources % Hess % Endurance Specialty Holdings % HomeTrust Bancshares % Brown & Brown % Clifton Bancorp % Patterson Companies % Church & Dwight % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 9 PROSPECTOR FUNDS, INC. Schedule of Investments December 31, 2014 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 74.7% Chemicals – 1.0% E.I. Du Pont de Nemours $ Consumer Discretionary – 6.2% Cablevision Systems, Class A Darden Restaurants DreamWorks Animation SKG, Class A* McDonald’s Consumer Staples – 13.2% Campbell Soup Coca-Cola Colgate-Palmolive Diageo – ADR Energizer Holdings Tootsie Roll Industries Walgreens Boots Alliance Wal-Mart Stores Diversified Financial Services – 2.4% Legg Mason Leucadia National Energy – 8.8% Centrus Energy, Class A* Clayton Williams Energy* ConocoPhillips Hess Murphy Oil Talisman Energy WPX Energy* Healthcare – 12.6% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline – ADR Hospira* See Notes to the Financial Statements 10 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2014 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 74.7% (Continued) Healthcare – 12.6% (Continued) Johnson & Johnson $ Merck & Co. Sanofi – ADR Industrials – 2.3% Curtiss-Wright Eaton Sulzer Information Technology – 5.1% Automatic Data Processing CDK Global Comtech Telecommunications Microsoft Paychex Science Applications International Xerox Insurance – 8.7% American International Group Berkshire Hathaway, Class B* CNA Financial Donegal Group, Class A First American Financial Loews Platinum Underwriters Holdings State Auto Financial Metals & Mining – 0.2% AuRico Gold Paper & Forest Products – 4.0% Deltic Timber Domtar Louisiana-Pacific* See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2014 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 74.7% (Continued) Real Estate – 2.9% Post Properties $ Telecommunication Services – 2.2% Telephone & Data Systems Utilities – 5.1% FirstEnergy NRG Energy Public Service Enterprise Group TransAlta Total Common Stocks (Cost $25,086,905) Par CONVERTIBLE BONDS – 18.1% Consumer Staples – 0.8% Chiquita Brands 4.250%, 08/15/2016 $ Containers & Packaging – 1.2% Owens-Brockway 3.000%, 06/01/2015 (a) Energy – 2.9% InterOil 2.750%, 11/15/2015 Healthcare – 1.8% Hologic 2.000%, 12/15/2037 Industrials – 2.6% Chart Industries 2.000%, 08/01/2018 See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2014 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 18.1% (Continued) Information Technology – 1.1% HomeAway 0.125%, 04/01/2019 (a) $ $ Metals & Mining – 3.5% RTI International 1.625%, 10/15/2019 Real Estate – 4.2% Forest City Enterprises 4.250%, 08/15/2018 3.625%, 08/15/2020 Forestar Group 3.750%, 03/01/2020 Total Convertible Bonds (Cost $7,067,551) CORPORATE BONDS – 1.2% Energy – 1.2% Centrus Energy 8.000%, 09/30/2019 (b) (Cost $1,325,846) See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2014 Capital Appreciation Fund Description Shares Value SHORT-TERM INVESTMENT – 6.1% Invesco Treasury Portfolio, 0.010%^ (Cost $2,343,564) $ Total Investments – 100.1% (Cost $35,823,866) Other Assets and Liabilities, Net – (0.1)% ) Total Net Assets – 100.0% $ * Non-income producing security ADR – American Depositary Receipt (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers." As of December 31, 2014, the value of these investments was $906,834 or 2.4% of total net assets. (b) A portion of this security is restricted for sale and considered illiquid. ^ Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2014. See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. Schedule of Investments December 31, 2014 Opportunity Fund Description Shares Value COMMON STOCKS – 94.3% Banks – 20.5% Brookline Bancorp $ Capital Bank Financial, Class A* Capital City Bank Group Central Pacific Financial Chicopee Bancorp Citigroup City National Clifton Bancorp Dime Community Bancshares First Defiance Financial HomeTrust Bancshares* Meridian Bancorp* Metro Bancorp* OceanFirst Financial Oritani Financial PacWest Bancorp ServisFirst Bancshares SI Financial Group Waterstone Financial Westfield Financial Chemicals – 1.2% H.B. Fuller Consumer Discretionary – 6.6% Darden Restaurants Denny’s* Home Depot Hyatt Hotels, Class A* Johnson Outdoors, Class A McDonald's Consumer Staples – 8.6% Church & Dwight Diageo – ADR J & J Snack Foods Lancaster Colony Orkla See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2014 Opportunity Fund Description Shares Value COMMON STOCKS – 94.3% (Continued) Consumer Staples – 8.6% (Continued) PepsiCo $ Tootsie Roll Industries Diversified Financial Services – 9.6% Franklin Resources IntercontinentalExchange Invesco Legg Mason Leucadia National PICO Holdings* Energy – 6.0% Hess Murphy Oil Talisman Energy Healthcare – 8.4% AMAG Pharmaceuticals* Auxilium Pharmaceuticals* Eli Lilly & Co. Haemonetics* Invacare Merck & Co. Patterson Companies Industrials – 6.7% Celadon Group Landstar System Northrop Grumman Regal-Beloit Sulzer Tyco International Information Technology – 9.5% EMC Maxim Integrated Products Microsoft See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2014 Opportunity Fund Description Shares Value COMMON STOCKS – 94.3% (Continued) Information Technology – 9.5% (Continued) NetApp $ Paychex Synopsys* Verifone Systems* VeriSign* Xilinx Insurance – 10.8% Brown & Brown Catlin Group Chubb CNA Financial Endurance Specialty Holdings Infinity Property & Casualty Platinum Underwriters Holdings XL Group Metals & Mining – 1.6% Kinross Gold* Newmont Mining Victoria Gold* Paper & Forest Products – 1.3% Deltic Timber Domtar Real Estate – 2.2% Forestar Group* Howard Hughes* Parkway Properties Winthrop Realty Trust Utilities – 1.3% Public Service Enterprise Group Total Common Stocks (Cost $71,124,787) See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2014 Opportunity Fund Description Par Value CONVERTIBLE BONDS – 1.8% Healthcare – 1.3% Hologic 2.000%, 12/15/2037 $ $ Real Estate – 0.5% Forestar Group 3.750%, 03/01/2020 Total Convertible Bonds (Cost $1,660,799) Shares SHORT-TERM INVESTMENT – 3.3% Invesco Treasury Portfolio, 0.010%^ (Cost $3,000,963) Total Investments – 99.4% (Cost $75,786,549) Other Assets and Liabilities, Net – 0.6% Total Net Assets – 100.0% $ * Non-income producing security ADR – American Depositary Receipt ^ Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2014. See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. Statements of Assets and Liabilities December 31, 2014 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $35,823,866 and $75,786,549, respectively) $ $ Cash Receivable for investment securities sold Receivable for dividends and interest Receivable for capital shares sold — Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased — Payable for capital shares redeemed — Payable to adviser, net Accrued distribution fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ COMPOSITION OF NET ASSETS: Portfolio capital $ $ Distributions in excess of net investment income ) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation of investments Total net assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. Statements of Operations For the Year Ended December 31, 2014 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ $ Dividend income Less: Foreign taxes withheld ) ) Total investment income EXPENSES: Investment advisory fees Administration fees Fund accounting fees Directors' fees Audit fees Transfer agent fees Registration fees Distribution fees Legal fees Other expenses Custodian fees Postage and printing fees Total expenses Less: Fee waivers ) ) Total net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES): Net realized gain on investments Net change in unrealized appreciation of investments ) ) Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Capital Appreciation Fund Year Ended Year Ended December 31, 2014 December 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) of investments ) Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees — 8 Net decrease from capital share transactions ) ) DISTRIBUTIONS PAID FROM: Net investment income ) ) Net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including distributions in excess of net investment income of $(23,066) and $(66,313), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Opportunity Fund Year Ended Year Ended December 31, 2014 December 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) of investments ) Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net increase (decrease) from capital share transactions ) DISTRIBUTIONS PAID FROM: Net investment income ) ) Net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including distributions in excess of net investment income of $(74,282) and $(10,409), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 22 PROSPECTOR FUNDS, INC. Financial Highlights Capital Appreciation Fund Year Ended December 31, For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gains ) Total distributions ) NET ASSET VALUE: End of period $ TOTAL RETURN % % % )% % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income to average net assets: Before expense reimbursement % After expense reimbursement % Portfolio turnover rate 48
